DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with WILLIAM L. SHAFFER on 2/16/22.

The application has been amended as follows: 

1. (Currently Amended) A method of evaluating a region of a sample that includes a plurality of alternating layers of different material stacked upon each other, the method comprising: 
milling, with a focused ion beam, an area of the sample that includes the alternating layers of different material that generate different numbers of secondary electrons when milled; 
detecting secondary electrons generated during the milling with a detector and outputting a signal representing the detected secondary electrons; 
reducing the milling area; and 


5. (Currently Amended) The method of evaluating a region of a sample according to claim 3 wherein the milling recipe includes a plurality of iterations and reduces the milling area in some of the plurality of iterations and does not reduce the milling area in others of the of iterations.  

7. (Currently Amended) The method of evaluating a region of a sample according to claim 1 wherein reducing the milling area is done adaptively by feedback from a signal-to-noise ratio of [[a]] the signal representing the detected secondary electrons generated during the milling.
  
14. (Currently Amended) A system for evaluating a region of a sample that includes alternating layers of different material, the system comprising: 
a vacuum chamber; 
a sample support configured to hold [[a]] the sample within the vacuum chamber during a Page 3 of 11Appl. No. 16/859,974Atorney Docket No.: 095142-1178485Response to Final Office Action of November 2. 202 1sample evaluation process; 
a focused ion beam (FIB) column configured to direct a charged particle beam into the vacuum chamber; 
a processor and a memory coupled to the processor, the memory including a plurality of computer-readable instructions that, when executed by the processor, cause the system to: 

detect
reduce the milling area; and 
iteratively repeat the milling, detecting and reducing steps multiple times during the evaluating process until an endpoint of the process is identified based on the signal

15. (Currently Amended) A method of evaluating a region of a sample that includes a plurality of alternating layers of different material stacked upon each other, the method comprising: 
milling, with a focused ion beam, a portion of the sample that includes the alternating layers of different material, wherein the milling is an iterative process in which the focused ion beam is repeatedly scanned across the portion of the sample thereby milling a recess into a depth of the sample, and 
wherein as the milling proceeds a central sub-region of the portion of the sample remains generally flat while a region surrounding the central sub-region is non-planar; 
during the milling 


18. (Currently Amended) The method of evaluating a region of a sample according to claim 15 wherein the sub-region is gradually decreased in size over multiple iterations of the milling in response to the data generated by the enerated by the detector within a predetermined range.  

20. (Currently Amended) The method of evaluating a region of a sample according to claim 15 wherein the sample is a semiconductor wafer, the alternating layers of different material comprise at least three sets of alternating first and second layers that generate different numbers of secondary electrons when milled, and the milling can be an iterative process in which the focused ion beam is repeatedly scanned across the portion of the sample thereby milling [[a]] the recess through each of the ten sets of alternating layers.


Allowable Subject Matter
Claims 1, 3-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is generally directed to a FIB milling technique. The prior art teaches similar techniques, as is acknowledged in the instant specification. Independent claims 1 and 14 are patentable over such prior art by their iterative milling, detecting, and reducing steps which are concluded based on a signal detected from one of the layers of the sample. Independent claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881